Citation Nr: 1404580	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-22 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
The Veteran's claim was remanded in November 2013 to obtain a medical opinion.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An acquired psychiatric disorder other than PTSD was not present during active service or within one year of service, and is not otherwise caused by or related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD was not incurred in active service, nor can it be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a March 2010 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, private treatment records and military personnel records.  The VA also requested command histories and deck logs for the naval ship on which the Veteran served.  The Veteran has not identified any outstanding evidence.

The psychologist who conducted the October 2010 VA examination had access to and reviewed all the evidence in the claims file, recorded the Veteran's subjective complaints, and performed applicable psychological testing prior to providing a diagnosis and opinion.  Because the opinion only addressed PTSD and did not address the etiology of diagnosed psychiatric disorders other than PTSD, the Board remanded the claim in November 2013 for an addendum opinion.  The opinion offered by the examiner in December 2013 cited to specific evidence of record and provided an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 
The Board finds that no additional RO action to further develop the record in connection with the Veteran's claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are unremarkable for complaints, diagnosis, or treatment of any mental health problems or psychiatric disorders.  No treatment for psychological issues was sought prior to February 2010, nearly 50 years after separation from service.

In February 2010, the Veteran was evaluated by Dr. W.A., a licensed psychologist.   The Veteran denied having medical conditions originating during his period of service.  When asked the history and duration of his psychological symptoms, he reported they were "intermittent" and he was "uncertain of the specific situational triggers which induced the symptoms" and that his depressive symptoms had likely been evident since 1996, when he suffered a heart attack.  Prior history of psychological evaluations or counseling, drug abuse or alcohol abuse was denied.

The examiner administered the Personality Assessment Inventory and concluded that the Veteran might be "intentionally" presenting himself "in an overly negative manner."  She explained that similar profilers tended to report problems with drugs and alcohol and often experience "marked difficulties with concentration and a fear of losing control of their thoughts."  She noted that "some troubles with irritability were acknowledged, and considerable situational stress, particularly given his wife's health problems, was evident."  The examiner diagnosed Depressive Disorder NOS.

In October 2010, the Veteran underwent an examination with a VA psychologist.  The examiner noted there were symptoms of a mental disorder, but the Veteran was not currently seeking treatment.  When asked if he experienced depression or anxiety, the Veteran stated: "I don't think so, but my wife thinks so...She says I get irritated easily, which I don't believe I do."  He denied experience of or treatment for mental health problems during service. 

The examiner administered CAPS (Clinician Administered PTSD scale), SCID (Structured Clinical Interview for DSM-IV) and SIMS (Structured Interview of Malingered Symptomatology) assessments.  The examiner noted that the Veteran's SIMS score "was significantly elevated above the recommended cutoff score for the identification of likely feigning."  The examiner concluded: "This veteran endorsed a high frequency of symptoms and impairment that is highly atypical of individuals who have genuine psychiatric or cognitive disorders."  The examiner diagnosed Anxiety Disorder NOS.  He stated he was "unable to determine the Veteran's current level of occupational or social functioning because tests results indicated that the veteran was exaggerating psychological issues."

Following the Board's remand in November 2013, the October 2010 VA psychologist revisited the claims file to provide a medical opinion specifically addressing the etiology of the Veteran's psychological diagnoses other than PTSD.  He opined it was less than a 50/50 probability that any mental health symptoms experienced by the Veteran, to include either depression or anxiety, were incurred in or caused by his military service.  The examiner's rationale for this opinion included the Veteran's statement at the 2010 examination that he did not think he experienced depression or anxiety and that psychological testing results indicated an exaggeration of symptoms.  In addition, the record reflects that the Veteran did not seek or receive treatment for any mental health issues prior to 2010.

While the Veteran may believe that his psychological disorders are etiologically related to service, the medical evidence of record is more probative.  The Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins).  However, unlike varicose veins, an acquired psychiatric disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372.  Given this, the Board concludes that, although the Veteran is competent to report symptoms he experiences, statements regarding a link between a psychological disability and service do not constitute competent evidence.

Following review of the evidence of record, the Board concludes that an acquired psychiatric disability was not caused by and is not the result of the Veteran's active service.  The Veteran does not allege treatment in service or continuous symptomatology since service and Anxiety Disorder NOS and Depressive Disorder NOS were not diagnosed until nearly five decades after separation from service.  The long period of time that passed between the Veteran's period of active service and the onset of a psychiatric disability weighs heavily against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service). 

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric disorder other than PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


